Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 1 of 25 PageID #: 170




                       EXHIBIT G
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 2 of 25 PageID #: 171

               Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 1 of 24




   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK


   VANESSA WICKHAM, 19-1583

                                         Plaintiff, COMPLAINT

           -against- JURY TRIAL DEMANDED

   PHILADELPHIA INDEMNITY INSURANCE
   COMPANY,

                                          Defendants.




          Plaintiff, by her attorneys, Jaroslawicz & Jaros PLLC, complaining of the defendant, upon

  information and belief, alleges as follows:

                                            THE PARTIES

          1. At all times hereinafter mentioned, plaintiff is a citizen of the State of New York.

          2. At all times hereinafter mentioned, defendant PHILADELPHIA INDEMNITY

  INSURANCE COMPANY is a foreign corporation, duly organized and existing under and by

   virtue of the laws of the State of Pennsylvania.

          3. At all times hereinafter mentioned, defendant PHILADELPHIA INDEMNITY

   INSURANCE COMPANY is an insurance company with its principal place of business at One

   Bala Plaza, Suite 100, Bala Cynwyd, Pennsylvania 19004,

           4. At all times hereinafter mentioned, defendant PHILADELPHIA INDEMNITY

   INSURANCE COMPANY authorized to sell insurance, including automobile insurance, in the

   State of New York with an office located at Tokio Marine North America, 1221 6th Avenue, New

   York, New York 10020, and therefore can be sued here.
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 3 of 25 PageID #: 172

               Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 2 of 24




  State of New York with an office located at Tokio Marine North America, 1221 6lh Avenue, New

  York, New York 10020, and therefore can be sued here.

          5. At all times hereinafter mentioned, defendant PHILADELPHIA INDEMNITY

  INSURANCE COMPANY sells insurance, including automobile insurance, in the State of New

  York.

                                  jurisdiction and venue

          6. That the amount in controversy exceeds the sum of $100,000, exclusive of interest

  and costs.


          7. That this Court had jurisdiction over the parties by reason of diversity of citizenship

  and the amount in controversy, pursuant to 28 U.S.C. 1332.

          8. Venue is properly placed in the United States District Court for the Eastern District

  of New York since the defendant PHILADELPHIA INDEMNITY INSURANCE COMPANY

  does business here, witnesses are located here, and this is the most convenient place for the trial

  of this action.

                                   the underlying facts

          9. At all times hereinafter mentioned, defendant PHILADELPHIA INDEMNITY

  INSURANCE COMPANY sold an automobile insurance policy to the plaintiffs employer,

  Breaking Ground Housing Development Fund Corporation -- policy number PHPK1511867.

          10. On or about October 23,2016, plaintiff was seriously injured when the vehicle she

  was driving was rear-ended at the intersection of Cypress Avenue and Gates Avenue in the State

   of New York, County of Queens, due to the recklessness, carelessness and negligence of Alan

   Maruna.
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 4 of 25 PageID #: 173

               Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 3 of 24




          11. Due to Alan Maruna's recklessness, carelessness and negligence, plaintiff was

  caused to suffer severe and permanent personal injuries, including traumatic brain injury; memory

  and cognitive difficulties; depression, anxiety, worry, difficulty sleeping, crying spells, difficulty

  with sitting, standing, walking, or bending; burning, aching, sharp pain in back and neck; atrophy

  in the left lateral orbitofrontal, right middle temporal, and inferior temporal regions; required and

  will require in the future cognitive remediation therapy; desiccation of the L5-S1 disc space;

  cervicalgia, radiating pain into right arm and both legs; radiculopathy of cervical spine and lumbar

  region; pars defect of L5; impingement syndrome left shoulder; required L5-S1 transforaminal

  interbody fusion, L5-S1 posterior nonsegmental instrumentation, L5-S1 posterolateral

  intertransverse fusion, L5-S1 biomechanical interbody device, and fluoroscopy-guided bone

  marrow aspiration on April 27, 2018; extreme pain and suffering, mental anguish and distress;

  plaintiff required hospital and medical care and will require such care and treatment in the future,

  all of which damages are permanent in nature and continuing into the future.

          12. On November 10, 2016, Plaintiff commenced an action against Francis P. Maruna

   (the owner of the vehicle) and Alan Maruna (collectively the "Maruna Defendants"), in Supreme

   Court, Kings County, Vanessa Wickham v. Francis P. Maruna, Index No. 519906/2016.

           13. By Order dated March 14, 2018, the Supreme Court, Kings County, granted

   plaintiff summary judgment against defendants on the issue of liability. A copy of the Order is

   annexed hereto as Exhibit A.

           14. The Maruna Defendants were insured by Safeco Insurance ("Safeco") under policy

   number K3027533 with bodily injury policy limits of $100,000 each person.

           15. Prior to trial, Safeco offered to settle the aforementioned motor vehicle accident for

   $100,000, the full underlying Safeco policy limits, and notice was given to the defendant of the
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 5 of 25 PageID #: 174

                 Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 4 of 24




  offer to settle and that plaintiff intended to pursue Underinsured benefits under the policy (Exhibit

  B).

             16. Pursuant to the consent of defendant PHILADELPHIA INDEMNITY

  INSURANCE COMPANY, the underlying action was settled for $100,000. A copy of the

  settlement check is annexed hereto as Exhibit C.

             17. At the time of the motor vehicle accident, plaintiff was operating a vehicle owned

  by Breaking Ground Housing Development Fund Corporation, which entity was also plaintiffs

  employer.

             18. Under Breaking Ground Housing Development Fund Corporation's Business Auto

  Policy, the underinsured/uninsured motorist coverage limits are $1,000,000 (Exhibit D),

             19. By letter dated December 10, 2018 plaintiff demanded that PHILADELPPHIA

  INDEMNITY INSURANCE COMPANY tender the full under-insurance policy limits.

             20. PHILADELPPHIA INDEMNITY INSURANCE COMPANY responded to the

  tender request by email on December 10, 2018 advising that there would be a delay in response

  pending receipt of medical records, despite having been provided authorizations for medical

  records since 2017.

             21. Since December 10, 2018, PHILADELPPHIA INDEMNITY INSURANCE

  COMPANY has refused to return phone calls and has failed to make any offer whatsoever

   concerning the under-insurance benefits under the policy, thereby forcing plaintiff to file this

   action.

             22. That plaintiff in this action is not seeking to recover any monies which are paid or

   should be paid through No-Fault Insurance.
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 6 of 25 PageID #: 175

               Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 5 of 24




         23. If the plaintiff executes a release in this action, plaintiff does not intend to release

  any claims by any insurance carrier for any monies paid for no-fault benefits or any claims for

  subrogation or any claims other than the plaintiffs own claims for pain and suffering and the

  amount of special damages exceeding those paid under No-Fault.




                          as and for a first claim for relief

          24. Defendant, by its agents, servants and/ or employees, have refused to make payment

  pursuant to the terms of the underinsurance provisions of the insurance contract, and has breached

  the contract of insurance covering the plaintiff.

          25. By reason of the foregoing, plaintiff has been damaged in that she has been unable

  to obtain the underinsurance benefits to which she is rightfully entitled, has been required to incur

  expenses for attorney's fees and disbursements, has lost interest on the money and has been


   otherwise damaged.

          26. By reason of the foregoing, plaintiff is entitled to recover all of her damages from

   the defendant.

                          as and for a second claim for relief

          27. Plaintiff hereby repeats, reiterates and realleges each of the foregoing allegations

   with the same force and effect as if more fully set forth at length herein.

           28. Defendant, by its agents, servants and/ or employees, have refused to make payment

   pursuant to the terms of the underinsurance provisions of the insurance contract, and has violated

   the insurance contract by not adjusting said claim and failing to pay the underinsurance benefits to

   which she is entitled in violation of New York State Insurance Department Regulation 35-D.
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 7 of 25 PageID #: 176

               Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 6 of 24




         29. By reason of the foregoing, plaintiff has been damaged in that she has been unable

  to obtain the underinsurance benefits to which she is rightfully entitled, has been required to incur

  expenses for attorney's fees and disbursements, has lost interest on the money and has been


  otherwise damaged.

          30. By reason of the foregoing, plaintiff is entitled to recover all of her damages from

  the defendant.

                          as and for a third claim for relief

          31. Plaintiff hereby repeats, reiterates and realleges each of the foregoing allegations

  with the same force and effect as if more fully set forth at length herein.

          32. Defendant, by its agents, servants and/ or employees, were reckless, careless and

  negligent in refusing to make payment pursuant to the terms of the underinsurance provisions of

  the insurance contract, in failing to respond to plaintiff, in forcing plaintiff to be deprived of the

  insurance proceeds to which she is entitled, and has violated the insurance contract by not paying

  the underinsurance benefits to which she is entitled.

          33. By reason of the foregoing, plaintiff has been damaged in that she has been unable

   to obtain the underinsurance benefits to which she is rightfully entitled, has been required to incur

   expenses for attorney's fees and disbursements, has lost interest on the money and has been

   otherwise damaged.

           34. By reason of the foregoing, plaintiff is entitled to recover all of her damages from

   the defendant.

                          as and for a fourth claim for relief

           35. Plaintiff hereby repeats, reiterates and realleges each of the foregoing allegations

   with the same force and effect as if more fully set forth at length herein.
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 8 of 25 PageID #: 177

                Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 7 of 24




          36. Defendant fraudulently accepted the premiums with the representation that the

  plaintiff and others would be provided with under-insurance benefits.

          37. Upon information and belief, the defendants follow a pattern of refusing to pay

  under-insurance benefits.

          38. The defendant routinely refuses to pay under-insurance benefits without any

  legitimate basis so as to deprive injured persons of benefits to which they are entitled and for which

  additional premiums were paid.

          39. Defendant anticipates that most persons will go away, will not hire a lawyer and

  the defendant will therefore be the beneficiary of the benefits which should be rightfully paid

  pursuant to the contract of insurance and/or if a claim is finally made it can be settled for less than

  the amount actually due.

          40. The defendant is perpetrating a fraud upon the public and the plaintiff by acting as

   aforesaid.

          41. Defendant's conduct is in bad faith and constitutes a fraud upon the plaintiff and

   the public in violation of Section 349 of the General Business Law of the State of New York.

          42. By reason of the foregoing, plaintiff is entitled to recover all of her damages from

   the defendant, including treble damages, interest, costs and attorneys' fees.

          WHEREFORE, plaintiff demands judgment against the defendants to recover all damages,

   all together with the costs and disbursements of this action.

                                                          JAROSLAWICZ & JAROS PLLC
                                                          Attorneys for Plaintiff
                                                          225 Broadway, 24th Floor
                                                          Ne^J^ork, New York 10007
                                                          Cm) 227^27 80A


                                                                   David J/aroslawicz
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 9 of 25 PageID #: 178

            Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 8 of 24




                          EXHIBIT A
    Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 10 of 25 PageID #: 179

                       Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 9 of 24
                                                                                                       INDEX NO. 519906/2016

NYSCEP DOC. NO. 28                                                                            RECEIVED NYSCEF: 03/21/2018


                                                               At an LA,S. Trial Term, Part '/of the Supreme
                                                               C&urt of tlifl Stsie of New YorU, bcld id sod for Uift
                                                               County of at the Courthotue, looted it
                                                               Civic Ceater, Borough of Brooklyfl, City and Suie
                                                               Of New: York, on th*/&,/xSl®y Lvc-^20 /jf
          PRESENT:
          Hon.
                                                Justice


                                 *r-~                                                  -
                                                                                      CaU No.              ^ ,
                                                             PUiutiir(t>              Itldtr No. Cy t-y £?


                             - ftgalmit -




           <r?-                                              D«fendflnt(&)

          The foflowJcg papers ttumbcred 1 to read on this motion                                Paper* Nttmb^red
          Notice of Mcrfion - Order to Show CauM
          and Affidavits (Affinnatkmi) Anncaced
          Answering AfRdavl( (AfRmtttfonS
          Reply Affidavil (Affirmwion^
                                 _Af3ldavit (Aflimtttion).
          flendinBs.* Exhibitt
          Stipularioos - Minutes.
          Filed Papers


          TT                                                                 V                -ff. ^         '—r—rf'*



           p ts- ^ ^ J-*, c: /vC-S*-
                                                                      3 ^
            a> ^ -ft-*-                                                                    rx ^ c—c?-*-'¦<*' ¦f



             /-j                         ^                   &                             -^-'7 /• G r—l-f


              £r>^ -r?". ^ j>y - A
                  G">-               *•



                                      Tip ^ v; .                                                          & f- -"-y <

           For Cleck& use onJy
          MGJ1
          MX?
          Motion Sea,# w
                                                                                                                 ins
                                                                                                                 ZK
                                                                                                                 ^s.
                                                                                                                 rit

                                                                                                                 ».£)
          ETV^ev \\J»
                                                                                                                 &>
                                                                                                                 :jZ
                                                                                                                 CO
                                                                                                                 f\>




                                                             1 of 1
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 11 of 25 PageID #: 180

            Case l:19-cv-01583 Document 1   Filed 02/20/19 Page 10 of 24




                           EXHIBIT B
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 12 of 25 PageID #: 181

                  Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 11 of 24



Thomas J. Miller

From:                        Thomas J. Miller
Sent:                        Wednesday, October 17, 2018 4:41 PM
To:                          'Christina.Colestgphly.com'
Subject:                     Vanessa Wickham - Your Claim No. 1033151
Attachments:                 090176d193553391 .ees.pdf


Dear Christina,

Pursuant to our discussion on today's date and further to our previous communications concerning this matter, please
be advised that Safeco Insurance has tendered the $100,000 policy limit as settlement in the above-referenced matter.

As we have not received a copy of Policy No. PHPK1511867, we are requesting Philadelphia Insurance Companies
consent to settle for the $100,000 policy limit, to the extent the applicable policy may require such consent. A copy of
the Safeco Insurance letter tendering the policy Is attached herewith.

Please provide us with a copy of Policy No. PHPK1511867 and please advise whether anything else is required under
such policy prior to proceeding forward with settlement.

Thank you,

Tom Miller

Thomas J. Miller
Jaroslawicz and Jaros PLLC
225 Broadway 24th Floor
New York, NY 10007
(212) 227-2780




Notice: This communication, including attachments, may contain information that is confidential and protected by the
attorney/client or other privileges. It constitutes non-public information intended to be conveyed only to the designated
recipient(s). If the reader or recipient of this communication is not the intended recipient, an employee or agent of the
intended recipient who is responsible for delivering it to the Intended recipient, or you believe you have received this
communication in error, please notify the sender immediately by telephone and return this communication, including
attachments, to the sender via mail. The unauthorized use, dissemination, distribution, or reproduction of this
communication, including attachments, is prohibited and may be unlawful. Receipt by anyone other than the Intended
recipient(s) is not a waiver of any attorney/client or other privilege.




                                                              i
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 13 of 25 PageID #: 182

            Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 12 of 24




                           EXHIBIT C
 Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 14 of 25 PageID #: 183

                          Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 13 of 24
      -rMi='«'«iTM!SNTiiiii-T.<jr:.ini=> MULti-iiOfi't a.cuonn • uuuumcti^.



                                                                              ;ihlf? IhiQU^b'p.QHhyodv
: sJfe'colnsur^iic'e Gompanjes ^. ' ^
: Safnt Loui3;,'MO;6316Q;046,1 • , ¦ ' ¦ :


                                                        Voucher No. -70106                               §•
      'Claim No l 3A163 261095; :
                                                                                                              vjio ifiiyji Fitt'sVHi'tb Y.IIHSJWX


pAY ONE HUNDRED- THOUSAND DOLLARS AND NO CENTS

                 . JARQSLAWICZ & JAR0S LLC &
TQTHE;.;.: ,l-;-V'A'hessa; S./WI CKHA ^
;ORDER. ••••


                                                                                           V.Oil^MUKE;; rCOUlf(EDlP A^i5lt|^/ijEEaV t^ '.
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 15 of 25 PageID #: 184

            Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 14 of 24




                           EXHIBIT D
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 16 of 25 PageID #: 185

                  Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 15 of 24




          Philadelphia
          Insurance Companies
PO Box 950, Bala Cynwyd, PA 19004                                                                Christina Coles
Phone: 800.765.9749 • Fax: 800.685.9238                                                      Sr. Claims Examiner
www.phly.com                                                                                     Phone ext: 7841
                                                                               Email: Christina.Coles@phly.com



        October 22, 2018




        Jaroslawicz and Jaros PLLC
        225 Broadway 24th Floor
        New York, NY 10007

        Sent Via: EMAIL


        RE: Our Claim Number: 1033151
                  Date of Loss: 10/23/2016
                  Our Insured:  Breaking Ground Housing
                 Your Client:   Vanessa Wickham


        To Whom It May Concern:

        Philadelphia Indemnity Insurance Company issued a Business Auto Policy to Breaking Ground
        Housing Development Fund Corporation, for policy period 06/30/2016 to 06/30/2017. That
        policy included NY SUM Coverage.

        Please allow this letter to serve as our waiver and consent to settle and release claims against
        Francis P. Maruna and Alan Maruna as they relate to injuries claimed by Vanessa Wickham
        resulting from accident date 10/23/2016 at or near Cypress Avenue Queens, NY.


         If you have any questions please feel free to contact the undersigned at 800-765-8749, ext
         7841.

         Sincerely,

         Christina Coles
         Sr. Claims Examiner



     Philadelphia Insurance Company - Philadelphia Indemnity Insurance Company ¦ Maguire Insurance Agency, Inc
                        Mobile USA Insurance Company ¦ Liberty American Insurance Company
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 17 of 25 PageID #: 186

            Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 16 of 24




                                                                   Page 2




     End: UIM Endorsement
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 18 of 25 PageID #: 187

               Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 17 of 24



                  Philadelphia                                                        One Bala Plaza, Suile 100
                                                                                      Bala Cynwyd, Pennsylvania 19004
                   Insurance Companies                                                610.617.7900 Fax 610.617.7940
                           A Member of Ihe Tnkto Marine Croup                         PHLY.com

                                   Philadelphia Indemnity Insurance Company
                                     COMMON POLICY DECLARATIONS
        Policy Number: PHPK15n867
        Named insured and Mailing Address;                                             Producer: 18503
        Breaking Ground Housing                                                        North Shore Risk Management LLC
        Development Fund Corporation                                                   1983 Marcus Avenue
        see manuscript endorsement attached                                            Suite 125
        505 8th Ave Fl 5                                                               Lake Success, NY 11042
        New York, NY 10018-6550
                                                                                       (516)326-9300
        Policy Period From: 06/30/2016 To: 06/30/2017                                  at 12:01 A.M, Standard Time at ycur mailing
                                                                                       address shown above.


        Business Description: Non Profit Organization


        IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
        POLICY, WE AGREE WITH. YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.
        THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS
        INDICATED. THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.

        Commercial Property Coverage Part
        Commercial General Liability Coverage Part
        Commercial Crime Coverage Part
        Commercial Inland Marine Coverage Part
        Commercial Auto Coverage Part
        Businessowners
        Workers Compensation



        Employee Benefits
        Professional Liability
        Sexual/Physical Abuse
        Liquor Liability Coverage Part



                                                                                        Total
        Total Includes Fees and Surcharges (See Schedule Attached)
        Total Includes Federal Terrorism Risk Insurance Act Coverage



         FORM (S) AND ENDORSEMENT (S) MADE A PART OF THIS POLICY AT THE TIME OF ISSUE
         Refer To Forms Schedule

         •Omits applicable Forms and Endorsements If shown In specific Coverage Part/Coverage Form Declaralions



         CPD- PIIC (06/14)
                                                    Secretary                                      President and CEO
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 19 of 25 PageID #: 188

               Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 18 of 24



           Philadelphia Indemnity Insurance Company
  POLICY NUMBER: PHPK1511867 PI-CA DS03 NY (05/11)


                        BUSINESS AUTO DECLARATIONS
                                 NEW YORK
     ITEM ONE

     Named Insured: Breaking Ground Housing

      Mailing Address: 505 8th Ave Fl 5
                       New York, NY 10018-6550

                                                         Policy Period
      From:                             06/30/2016
      To: 06/30/2017 At 12:01 A.M. Standard Time at your mailing address.
      Previous Policy Number: PHPK1189768

     Form of Business: NON PROFIT ORGANIZATION

     In return for the payment of the premium, and subject to all the terms of this policy, we agree with you to
     provide the insurance as stated in this policy.

      Premium shown is payable at inception: $

      Audit Period (If Applicable):           Annually          Semi-Annually           Quarterly          Monthly

                                          Endorsements Attached To This Policy:

                                                   See Schedule Attached




                                      Countersianature Of Authorized Representative
      Name:

      Title:

      Signature:

      Date:




                                                      Page 1 of 8
                   Includes copyrighted material of Insurance Services Office, Inc., with permission.
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 20 of 25 PageID #: 189

              Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 19 of 24


                                                                                            PI-CA-DS-03 NY (05/11)


     ITEM TWO

     Schedule Of Coverages And Covered Autos
     This policy provides only those coverages which are indicated with a premium entry. Each of these
     coverages will apply only to those "autos" shown as covered "autos". "Autos" are shown as covered
     "autos" for a particular coverage by the entry of one or more of the symbols from the Covered
     Autos Section of the Business Auto Coverage Form next to the name of the coverage.




                                      Covered                          Limits                         Premium
              Coverages                Autos



      Liability                    01                 1,000,000               CSL


      Supplemental Spousal
      Liability


      New York Personal            05                     (See New York Supplemental
      Injury Protection (P.I.P.)                                 Declarations)
      Total



      Auto Medical Payments         02                    10,000



      Uninsured Motorists           02                 1,000,000               CSL
                  OR
      Supplementary
      Uninsured/Underinsured
       Motorists (SUM)
                                                    TYie maximum amount payable under SUM
                                                    coverage shall be the policy's SUM limits,
                                                    reduced and thus offset by motor vehicle bodily
                                                    Injury liability Insurance policy or bond
                                                    payments received from, or on behalf of, any
                                                    negligent party Involved In the accident, as
                                                    specified In the SUM endorsement.




                                                      Page 2 of 8
                   Includes copyrighted material of Insurance Services Office, Inc., with permission.
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 21 of 25 PageID #: 190

              Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 20 of 24


                                                                                          PI-CA-DS-03 NY (05/11)



     ITEM TWO
     Schedule Of Coverages And Covered Autos (Cont'd)

                           Covered
         Coverages          Autos                            Limit                                        Premium
                          07          Actual Cash Value Or Cost Of Repair, Whichever
                                      Is Less, Minus
                                      $ SCHEDULE                     Deductible For Each
     Physical Damage                                                 Covered Auto.
     Comprehensive                                                   See Item Four For
     Coverage                                                        Hired Or Borrowed


                                                                                              ¦
                                                                     Autos.



                                      Actual Cash Value Or Cost Of Repair,
                                      Whichever Is Less, Minus
     Physical Damage                         25                  Deductible For Each
                                                                 Covered Auto For
     Specified                                                   Loss Caused By
     Causes Of Loss
                                                                 Mischief Or
     Coverage                                                    Vandalism. See Item
                                                                 Four For Hired Or
                                                                 Borrowed Autos.
                          07           Actual Cash Value Or Cost Of Repair,
                                       Whichever Is Less, Minus
      Physical Damage
      Collision                        $ SCHEDULE                    Deductible For Each
                                                                     Covered Auto. See
      Coverage
                                                                     Item Four For Hired
                                                                     Or Borrowed "Autos".

      Physical Damage 07               $ SCHEDULE                    For Each Disablement
      Towing And Labor                                               Of A Private
                                                                     Passenger Auto.
      Terrorism            All         Per Coverage Endorsement



                                                   Premium For Endorsements $
                                                     Estimated total Premium* $
      This Policy May Be Subject To Final Audit.




                                                     Page 3 of 8
                  Includes copyrighted material of Insurance Services Office,   Inc.   with permission.
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 22 of 25 PageID #: 191

               Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 21 of 24




                                                                                            COMMERCIAL AUTO
                                                                                                CA 31 07 10 13

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            NEW YORK SUPPLEMENTARY
                            UNINSURED/UNDERINSURED
                             MOTORISTS ENDORSEMENT
  We, the company, agree with you, as the named insured, in return for payment of the premium for this coverage,
  to provide Supplementary Uninsured/Underinsured Motorists (SUM) coverage, subject to the following terms and
  conditions:

  INSURING AGREEMENTS                                                 Bodily Injury
     1. Definitions                                                   The term "bodily injury" means bodily harm,
                                                                      Including sickness, disease or death
        For purposes of this SUM endorsement, the                     resulting therefrom.
        following terms have the following meanings.
                                                                      Uninsured Motor Vehicle
         a. Insured
                                                                      The term "uninsured motor vehicle" means
            The unqualified term "insured" means:                     a motor vehicle that, through its ownership,
           (1) You, as the named insured and, while                   maintenance or use, results in bodily injury
               residents of the same household, your                  to an insured, and for which:
               spouse and the relatives of either you or
               your spouse;
                                                                      (1) No bodily injury liability Insurance policy
                                                                          or bond applies to such vehicle
           (2) Any person while acting in the scope of                    (including a vehicle that was stolen,
                that person's duties for you, except with                 operated without the owner's
        ' respect to the use and operation by                             permission, or unregistered) at the time
                such person of a motor vehicle not                        of the accident; or
                covered under this policy, where such
                person is:
                                                                      (2) Neither owner nor driver can be
                                                                          identified (including a hit-and-run
               (a) Your employee and you are a fire                       vehicle), and which causes bodily injury
                    department;                                           to an insured by physical contact with
               (b) Your member and you are a fire                         the insured or with a motor vehicle
                    company, as defined in General                        occupied by the insured at the time of
                    Municipal Law section 100;                            the accident, provided that:
               (c) Your employee and you are an                          (a) The insured or someone on the
                                                                              insured's behalf shall have reported
                    ambulance service, as defined in
                    Public Health Law section 3001; or                        the accident within 24 hours or as
                                                                              soon as reasonably possible to a
               (d) Your member and you are a                                  police, peace or judicial officer or to
                   voluntary ambulance sfervice, as                           the Commissioner of Motor Vehicles
                   defined In Public Health Law, section                       and shall have filed with the
                    3001;                                                      Company a statement under oath
            (3) Any other person while occupying:                              that the insured or the insured's legal
                                                                               representative has a cause or
                (a) A motor vehicle insured for SUM                            causes of action arising out of such
                    under this policy; or                                      accident for damages against a
                (b) Any other motor vehicle while being                        person or persons whose identity is
                    operated by you or your spouse; and                        unascertainable, and setting forth the
            (4) Any person, with respect to damages                            facts in support thereof; and
                 such person is entitled to recover,
                 because of bodily injury to which this
                 coverage applies sustained by an
                insured under Paragraph (1), (2) or (3)
                 above.




                                        © Insurance Sen/ices Office, Inc., 2013                          Page 1 of 5
   CA 31 07 10 13
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 23 of 25 PageID #: 192
                                                         J
                 Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 22 of 24




            (b) At the request of the Company, the                      d. Occupying
                insured or the insured's legal                             The term "occupying" means in, upon,
                representative makes available for                         entering into, or exiting from a motor
                inspection the automobile the                              vehicle.
                insured was occupying at the time of
                                                                        e. State
                the accident; or
                                                                           The term "state" includes the District of
         (3) There is a bodily injury liability insurance
                coverage or bond applicable to such                        Columbia, a territory or possession of the
                motor vehicle at the time of the accident,                 United States, and a province of Canada.
                but:                                                 2. Damages For Bodily Injury Caused By
             (a) The amount of such insurance                           Uninsured MotorVehicles
                 coverage or bond is less than the                      We will pay all sums that the insured or the
                   third-party bodily injury liability limit            insured's legal representative shall be legally
                   of this policy; or                                   entitled to recover as damages from the owner
             (b) The amount of such insurance                           or operator of an uninsured motor vehicle
                 coverage or bond has been reduced,                     because of bodily Injury sustained by the
                 by payments to other persons injured                   insured, caused by an accident arising out of
                                                                        such uninsured motor vehicle's ownership,
                 in the accident, to an amount less
                                                                        maintenance or use, subject to the Exclusions,
                 than the third-party bodily injury
                                                                        Conditions, Limits and other provisions of this
                    liability limit of this policy; or                  SUM endorsement.
             (c) The insurer writing such insurance
                                                                     3. SUM Coverage Period And Territory
                    coverage or bond denies coverage,
                    or such insurer is or becomes                       This SUM coverage applies only to accidents
                    insolvent.                                          that occur:
           The term "uninsured motor vehicle" does                      a. During the policy period shown in the
           not include a motor vehicle that is:                             Declarations; and
          (1) Insured under the liability coverage of                   b. In the United States, its territories or
                this policy; or                                                possessions, or Canada.
          (2) Owned by you, as the named insured,                 EXCLUSIONS
              or your spouse residing in your                     This SUM coverage does not apply:
              household; or
                                                                      1. To bodily injury to an insured, including care or
          (3) Self-insured within the meaning of the                     loss of services recoverable by an insured, if
              financial responsibility law of the state in               such insured, such insured's legal
              which the motor vehicle is registered, or                  representatives, or any person entitled to
              any similar state or federal law, to the                   payment under this coverage, without our
              extent that the required amount of such                    written consent, settles any lawsuit against any
              coverage is equal to, or greater than,                     person or organization that may be legally
                 the third-party bodily injury liability limits          liable for such injury, care or loss of services,
                 of this policy; or                                      but this provision shall be subject to Condition
          (4)' Owned by the United States of America,                    10.
               Canada, a state, a political subdivision               2. To bodily injury to an insured incurred while
               of any such government, or an agency                      occupying a motor vehicle owned by that
               of any of the foregoing; or                               insured, if such motor vehicle is not insured for
          (5) A land motor vehicle or trailer, while                     SUM coverage by the policy under which a
               located for use as a residence or                         claim is made, or is not a newly acquired or
               premises and not as a vehicle, or while                   replacement motor vehicle covered under the
               operated on rails or crawler-treads; or                   terms of this policy.
          (6) A farm type vehicle or equipment                        3. For non-economic loss,- resulting from bodily
               designed for use principally off public                   injury to an insured and arising from an
               roads, except while actually upon public                  accident in New York State, unless the insured
                 roads.                                                  has sustained serious injury as defined in
                                                                         Section 5102(d) of the New York Insurance
                                                                         Law.




   Page 2 ofS                                © Insurance Services Office, Inc., 2013                      CA 31 07 10 13
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 24 of 25 PageID #: 193

                Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 23 of 24




  CONDITIONS                                                         b. If the bodily injury results in death, we will
                                                                         provide a SUM limit of the higher of the
     1. Policy Provisions                                                SUM limit stated in the Declarations, or
        None of the Insuring Agreements, Exclusions                      $50,000 for such bodily injury resulting in
        or Conditions of the policy shall apply to this                  death sustained by one person as the result
        SUM coverage except: "Duties In The Event Of                     of any one accident and, subject to this per
        Accident, Claim, Suit Or Loss"; "Fraud"; and                     person limit, $100,000 for such bodily injury
        "Ending This Policy" if applicable.                              resulting in death sustained by two or more
     2. Notice And Proof Of Claim                                        persons as the result of any one accident.
        As soon as practicable, the Insured or other             6. Maximum SUM Payments
        person making claim shall give us written                   Regardless of the number of insureds, our
        notice of claim under this SUM coverage.                    maximum payment under this SUM
        As soon as practicable after our written                    endorsement shall be the difference between;
        request, the insured or other person making                  a. The SUM limit; and
        claim shall give us written proof of claim, under
                                                                     b. The motor vehicle bodily injury liability
        oath if required, including full particulars of the
                                                                        insurance or bond payments received by
        nature and extent of the Injuries, treatment,                   the insured or the insured's legal
        and other details we need to determine the
                                                                        representative, from or on behalf of all
        SUM amount payable.                                             persons that may be legally liable for the
        The insured and every other person making                       bodily injury sustained by the Insured.
        claim hereunder shall, as may reasonably be                  The SUM limit shown on the Declarations is
        required, submit to examinations under oath by
                                                                     the amount of coverage for all damages due to
        any person we name and subscribe the same.
                                                                     bodily injury in any one accident.
        Proof of claim shall be made upon forms we
        furnish unless we fail to furnish such forms             7. Non-Stacking
        within 15 days after receiving notice of claim.              Regardless of the number of vehicles involved,
     3. Medical Reports                                              persons covered, claims made, vehicles or
                                                                     premiums shown in this policy, or premium
        The insured shall submit to physical                         paid, the limits, whether for uninsured motorists
        examinations by physicians we select when                    coverage or supplementary
        and as often as we may reasonably require.
                                                                     uninsured/underinsured motorists coverage,
        The insured, or in the event of the insured's
                                                                     shall never be added together or combined for
        Incapacity, such insured's legal representative
                                                                     two or more vehicles to determine the extent of
        (or in the event of such insured's death, the
                                                                     insurance coverage available to an insured
        insured's legal representative or the person or
                                                                     injured in the same accident.
        persons entitled to sue therefor), shall upon
        each request from us authorize us to obtain               8. Priority Of Coverage
        relevant medical reports and copies of relevant              If an Insured is entitled to uninsured motorists
        records.                                                     coverage or supplementary
     4. Notice Of Legal Action                                       uninsured/underinsured motorists coverage
                                                                     under more than one policy, the maximum
        If the insured or such Insured's legal
                                                                     amount such insured may recover shall not
        representative brings any lawsuit against any                exceed the highest limit of such coverage for
        person or organization legally responsible for
                                                                     any one vehicle under any one policy, and the
        the use of a motor vehicle involved in the
                                                                     following order of priority shall apply:
        accident,. a copy of the summons and
        complaint or other process served in                          a. A policy covering a motor vehicle occupied
        connection with the lawsuit shall be forwarded                    by the injured person at the time of the
        immediately to us by the insured or the                           accident;
        insured's legal representative,                               b. A policy covering a motor vehicle not
     5. SUM Limit                                                         involved in the accident under which the
                                                                          injured person is a named insured; and
         The SUM limit payable under this SUM
         endorsement shall be:                                        c. A policy covering a motor vehicle not
                                                                          involved in the accident under which the
         a. The SUM limit stated in the Declarations; or
                                                                          injured person is an insured other than a
                                                                         named insured.




   CA 31 07 10 13                        © Insurance Services Office, Inc., 2013                          Page 3 of 5
Case 1:19-cv-01301-RLM Document 28-9 Filed 07/12/19 Page 25 of 25 PageID #: 194

                 Case l:19-cv-01583 Document 1 Filed 02/20/19 Page 24 of 24




        Coverage available under a lower priority               12. Arbitration
        policy applies only to the extent that it exceeds           If any insured making claim under this SUM
        the coverage of a higher priority policy.                   coverage and we do not agree that such
     9. Exhaustion Required                                         insured is legally entitled to recover damages
                                                                    from the owner or operator of an uninsured
        Except as provided In Condition 10., we will
                                                                    motor vehicle because of bodily Injury
        pay under this SUM coverage only after the
                                                                    sustained by the insured, or do not agree as to
        limits of liability have been used up under all
                                                                    the amount of payment that may be owing
        motor vehicle bodily injury liability insurance
                                                                    under this SUM coverage, then, at the option
        policies or bonds applicable at the time of the
                                                                    and upon written demand of such insured, the
        accident in regard to any one person who may
                                                                    matter or matters upon which such insured and
        be legally liable for the bodily injury sustained           we do not agree shall be settled by arbitration,
        by the insured,                                             administered by the American Arbitration
    10. Release Or Advance                                          Association, pursuant to procedures prescribed
        In accidents involving the Insured and one or               or approved by the Superintendent of Financial
        more negligent parties, if such insured settles              Services for this purpose.
        with any such party for the available limit of the           If, however, the maximum amount of SUM
        motor vehicle bodily injury liability coverage of            coverage provided by this endorsement equals
        such party, release may be executed with such                the amount of coverage required to be
        party after thirty calendar days actual written             provided by section 3420(0(1) of the New York
        notice to us, unless within this time period we             Insurance Law and Article 6 or 8 of the New
        agree to advance such settlement amounts'to                 York Vehicle and Traffic Law, then such
        the insured in return for the cooperation of the            disagreement shall be settled by such
        insured in our lawsuit on behalf of the insured.            arbitration procedures upon written demand of
        We shall have a right to the proceeds of any                either the insured or us.
        such lawsuit equal to the amount advanced to                Judgment upon the award rendered by the
        the insured and any additional amounts paid                 arbitrator may be entered in any court having
        under this SUM coverage. Any excess above                   jurisdiction thereof, and any such insured and
        those amounts shall be paid to the insured.                 we each agree to be bound by any award
        An insured shall not otherwise settle with any              made by the arbitrator as to this SUM
        negligent party, without our written consent,               coverage. For purposes of this Condition, the
        such that our rights would be Impaired.                     term "insured" includes any person authorized
                                                                    to act on behalf of the insured.
    11. Non-Duplication
                                                                13. Subrogation
        This SUM coverage shall not duplicate any of
        the following:                                              If we make a payment under this SUM
                                                                    coverage, we have the right to recover the
         a. Benefits payable under workers'                         amount of this payment from any person
            compensation or other similar laws;                     legally responsible for the bodily injury or loss
         b. Non-occupational disability benefits under              of the person to whom, or for whose benefit,
            article nine of the Workers' Compensation               such payment was made to the extent of the
            Law or other similar law;                               payment. The insured or any person acting on
                                                                    behalf of the insured must do whatever is
         c. Any amounts recovered or recoverable
            pursuant to article fifty-one of the New York           necessary to transfer this right of recovery to
            Insurance Law or any similar motor vehicle              us. Except as permitted by Condition 10., such
            insurance payable without regard to fault;              person shall do nothing to prejudice this right.
         d. Any valid or collectible motor vehicle               14. Payment Of Loss By Company
            medical payments Insurance; or                           We shall pay any amount due under this SUM
         e. Any amounts recovered as bodily injury                   coverage to the insured or, at our option, to a
            damages from sources other than motor                    person authorized by law to receive such
                                                                     payment or to a person legally entitled to
             vehicle bodily injury liability insurance
                                                                     recover the damages which the payment
             policies or bonds.
                                                                     represents.




   Page 4 of 5                           © Insurance Services Office, Inc., 2013                     CA 31 07 10 13
